                Case 2:17-cr-01311-DGC Document 41 Filed 01/31/19 Page 1 of 1


                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell               Date: January 31, 2019
 USA v. Anthony Espinosa Gonzales                     Case Number: CR-17-01311-01-PHX-DGC
 USA v. Aaron Anthony Ordonez                     Case Number: CR-18-00539-01-PHX-DGC
 Assistant U.S. Attorney: Gayle Helart and Brett Day
 Defense Attorney for Defendant Gonsales: Barbara Hull, CJA
 Defense Attorney for Defendant Ordonez: Hershel Ber, Retained
 Defendant Gonsales is present and released; Defendant Ordonez is present and in custody

 EVIDENTIARY HEARING:

 9:04 a.m. Court is called to order. Defendant Gonzales calls Tami Loehrs. Witness is sworn examined.
 The parties stipulate to the admission of Exhibits 101-107 and 109. The exhibits are admitted. 9:45
 a.m. Cross-examination. Exhibit 1 (Gonzales) is admitted. 10:17 a.m. Redirect. 10:19 a.m. Direct
 examination by Defendant Ordonez. 10:25 a.m. Cross-examination. 10:28 a.m. Redirect. 10:29 a.m.
 Witness is excused. Court is in recess.

10:39 a.m. Court reconvenes. Government calls Special Agent Jimmie John Daniels. Witness is sworn
and examined. Exhibits 13 (Gonzales) and 10 (Ordonez) are admitted. Exhibits 1-8 are admitted
(Gonzales). Exhibits 1-5 (Ordonez) are admitted. Exhibits 9-12 (Gonzales) and Exhibits 7-9 (Ordonez)
are admitted. 12:01 p.m. Court is in recess.

12:13 p.m. Court reconvenes. Cross-examination of Special Agent Jimmie John Daniels by Defendant
Gonzales. 12:18 p.m. Cross-examination by Defendant Ordonez. 12:25 p.m. Redirect. 12:28 p.m.
Witness is excused. The Court asks the parties questions. 1:07 p.m. Argument by Defendant Gonzales.
1:08 p.m. Argument by Defendant Ordonez. 1:09 p.m. Government’s argument.

The Court takes the matters under advisement.

1:13 p.m. Court is adjourned. All exhibits are returned to the parties.




 Court Reporter Patricia Lyons
 Deputy Clerk Christine Boucher                                           Time in court: 3 hrs. 47 mins.
